Title: Thomas Jefferson to James W. Wallace, 30 October 1817
From: Jefferson, Thomas
To: Wallace, James Westwood


                    
                        Dear Sir
                        Monticello
Oct. 30. 17.
                    
                    Your letter of the 10th has been peculiarly acceptable after so long a pause of communication between us. it brought to me also the renewed assurance of your recollection in the renewal of attention to my little collection of curiosities. it happens that when I employed persons to explore the big bone lick for me, a number of the teeth you describe were found. I sent some of them to the Philosoph. society of Philadelphia, some to the National Institute of France, and retain several. they are pronounced to be the teeth of a genuine elephant, & the species of the American elephant is now added to those of Asia & africa. it is supposed extinct altho early writers mention it both in N. & S. America. it is clearly distinct from what we have called the Mammoth, & Cuvier has denominated the Mastodont.
                    I am entirely occupied with the establishment of our Central College, towards which we expect we have subscriptions to the amount of about 50,000.D. this will enable us to establish 3. professors on perpetual funds, & if these can recieve an addition of 25,000 D. more it will give us a 4th and enable us to embrace all the useful sciences. we are determined to have professors of the first order only, and to get them from Europe if not to be found in America. the building for the Professorship of languages will be completed & opened in April. that for Chemistry, botany, zoology, mineralogy Etc & law about midsummer, and we are not without a hope that the legislature will adopt it for their University, and by the aid of their ample funds they have provided enable us to make it the most complete in the US. I salute you with constant and affectionate esteem & respect
                    
                        Th: Jefferson
                    
                